             Case 1:19-cr-00147-RC Document 17 Filed 07/18/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
        v.                                    :      Crim. No. 19-cr-00147-RC
                                              :
MUN CHOL MYONG,                               :
                                              :
                       Defendant.             :

                              JOINT MOTION TO CONTINUE

        The United States of America and the defendant, Mun Chol Myong, through undersigned

counsel, jointly move to continue the status conference currently scheduled for July 21, 2021.

The Court conducted an arraignment and status conference in this case on May 13, 2021, and

scheduled a further status conference for July 21, 2021. Since the arraignment, the United States

has moved diligently on discovery in this matter. The United States has continued producing

relevant material pursuant to the Discovery Order in this case, and anticipates producing a

substantial amount of additional material this week. Discovery is ongoing, and the parties have

discussed how best to proceed. To that end, the parties believe that continuing the status hearing

before this Court would be in the interests of all parties and the Court. The parties have

conferred about a possible new date and are requesting a status date the week of September 13,

2021.
Case 1:19-cr-00147-RC Document 17 Filed 07/18/21 Page 2 of 2




                                 Respectfully submitted,

                                 CHANNING D. PHILLIPS
                                 Acting United States Attorney
                                 D.C. Bar No. 415793


                           By:     /s/ Michael P. Grady
                                 Michael P. Grady
                                 D.C. Bar No. 492947
                                 Tejpal S. Chawla
                                 D.C. Bar No. 464012
                                 Assistant United States Attorneys
                                 United States Attorney’s Office
                                 555 Fourth Street, N.W.
                                 Washington, D.C. 20530
                                 Telephone: 202-252-7649
                                 Email: michael.grady3@usdoj.gov



                                   /s/ Michelle M. Peterson
                                 Michelle M. Peterson
                                 D.C. Bar No. 438930
                                 Office of the Federal Public Defender
                                 625 Indiana Ave., N.W.
                                 Washington, D.C. 20004
                                 202-208-7500
                                 Shelli_Peterson@fd.org




                             2
